         Case 1:21-cr-00028-APM Document 151 Filed 04/12/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v.                                                        Case No. 21-cr-28 (APM)

KENNETH HARRELSON

               Defendant.


                                             ORDER

       This matter comes before the Court on Defendant Kenneth Harrelson's motion regarding

medical care while in pre-trial custody.

       It appearing that, while being held in the John E. Polk Correctional Facility in Sanford,

Florida, Mr. Harrelson has been experiencing highly elevated blood pressure levels and related

symptoms that include chest pain and slurred speech; and

       It appearing that Mr. Harrelson's recent blood pressure readings suggest a diagnosis of

persistent Stage 2 Hypertension that poses a threat to his health and safety; it is hereby

       ORDERED that the John E. Polk Correctional Facility take such steps as are medically

necessary to ensure that Mr. Harrelson is receiving sufficient blood pressure monitoring and

treatment, including if appropriate consulting with his treating physician, to reduce his blood

pressure to within normal, medically accepted levels; and further

       ORDERED that counsel for the United States shall deliver a copy of this Order, along

with contact information for Mr. Harrelson's treating physician, to appropriate personnel at the

John E. Polk Correctional Facility.
        Case 1:21-cr-00028-APM Document 151 Filed 04/12/21 Page 2 of 2




                                                     2021.04.12
Date:
                                                     18:12:28 -04'00'

                                    AMIT P. MEHTA
                                    UNITED STATES DISTRICT JUDGE




                                      2
